Title: To George Washington from Edward Hand, 4 January 1781
From: Hand, Edward
To: Washington, George


                        
                            Sir
                            Lancaster 4th Jany 1781
                        
                        As I omited requesting your Exy to permit one of the Gentn of your family to inform me when my presence would
                            be necessary at camp, and being uncertain as to the appointment you were pleased to propose to Congress I wrote to Col.
                            Tilghman the 18th Ultimo, liast my letter to him may have miscarried & to prevent any misapprehension, I take the
                            Liberty of Addressing you Excy entreating that I may have notice when I am wanted, & at the same time to Solicit
                            that my leave of Absence may continue as long as will be consistent with the good of the Service. I have the honor to be
                            with much respect Yr Excys most obedt Hble Servt
                        
                            Edwd Hand
                        
                    